Case 2°19-cv-01217-R-GJS Document 10 Filed 03/14/19 Page 1of12 Page ID #:57

Oo co aD HH BR W WO —

NM BO BD BRO BD RD mmm eee
wn Ff WwW NY KY OF OO wo HS DH A BP WY WY S| 2

26
27
28

CHARLES H. HORN (SBN 63361)
CARLA MENINSKY (SBN 233470)
LECLAIRRYAN, LLP

44 Montgomery Street, Thirty-first Floor
San Francisco, CA 94104

Telephone: (415) 391-7111

Facsimile: (415) 391-8766

Attorneys for Defendant
BRAINEM, INC.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

BRIANNA RIVERA, individually and Case No.: 2-19-cy-1217-R-GJS
on behalf of all others similarly situated,
REQUEST FOR JUDICIAL

Plaintiff, NOTICE IN SUPPORT OF
_ DEFENDANT BRAINFM, INC.'S
VS. i MOTION TO DISMISS
BRAINFM,INC. a Delaware corporation| DATE: May 6, 2019
and DOES 1-10, inclusive, TIME: 10:00 a.m.

PLACE: Courtroom 880, 8th Floor
Assigned to Hon. Manuel L. Real

Complaint Filed: February19, 2019
Trial Date: TBD

Defendants.

 

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

Pursuant to Federal Rule of Evidence section 201, Defendant BrainFM, Inc.
(“Defendant”) respectfully requests that the Court take judicial notice of the
following document, which is attached as an exhibit hereto:

Exhibit A is a true and correct copy of the California Senate Judiciary
|| Committee Bill Analysis of Sen. Bill No. 340 (2009-2010 Reg. Sess.) as amended
April 2, 2009, for hearing on April 14, 2009, at page 6. Judicial notice of this
document is uncontroversial as it is not reasonably subject to dispute.

The Court may properly consider matters that are proper subjects of judicial

]
RJN ISO DEF. BRAINFM, INC.'S MOTION TO DISMISS

 

 
Case 2°19-cv-01217-R-GJS Document 10 Filed 03/14/19 Page 20f12 Page ID #:58

Oo CO Ss DW th BP WwW Bw

Mm MB BO BS BD BD BD ORD OR mm mee
ao ~~ DO OF FP WH HO K& CO OO wOwAD DA A B&B W VN —& ©

 

notice in ruling on a motion to dismiss. Lee v. City of Los Angeles, 250 F.3d 668,
688-89 (9th Cir. 2001). Pursuant to Federal Rule of Evidence 201, “[a] court shall
take judicial notice if requested by a party and supplied with the necessary
information.” Fed.R.Evid. 201(d). An adjudicative fact may be judicially noticed if
it is “not subject to reasonable dispute in that it is either (1) generally known within
the territorial jurisdiction of the trial court or (2) capable of accurate and ready
determination by resort to sources whose accuracy cannot reasonably be
questioned.” Fed.R.Evid. 201(b). The Court may also properly take notice of state
legislative history, as it is an ‘[o]fficial act[] of the legislative...department[] of a[]
state of the United States.” Evid. § Code 452(c); Post v. Prati, 90 Cal. App. 3d 626,
634 (1979),

Accordingly, Defendant requests that the Court take judicial notice of
Exhibit A, at page 6, in considering Defendant’s Motion to Dismiss.

Respectfully submitted,
DATED: March 14, 2019 LECLAIRRYAN, LLP

By: _/s Carla Meninsky

 

CHARLES H. HORN
CARLA MENINSKY

Attorneys for Defendant
BRAINEFM, INC.

2
RJN ISO DEF. BRAINFM, INC.'S MOTION TO DISMISS

 
Case 2:19-cv-01217-R-GJS Document 10 Filed 03/14/19 Page 30f12 Page ID #:59

EXHIBIT A
Case 2:19-cv-01217-R-GJS Document 10 Filed 03/14/19 Page 4o0f12 Page ID #:60

SENATE JUDICIARY COMMITTEE
Senator Ellen M. Corbett, Chair
2009-2010 Regular Session

SB 340

Senator Yee

As Amended April 2, 2009
Hearing Date: April 14, 2009
Business and Professions Code
ADM‘:jd

SUBJECT

Advertising: Automatic Renewal Purchases

ESCRIPTI

This bill would require, in any automatic renewal offer, a business to clearly and
conspicuously state the automatic renewal offer terms and obtain the customer's
affirmative consent to those terms before fulfilling any subscription or purchasing
agreement on an automatic renewal basis. This bill would also require all marketing
materials to clearly and conspicuously display a toll-free telephone number, if available,
telephone number, postal address, or electronic mechanism the customer could use for
cancellation.

This bill would require the order form to clearly and conspicuously disclose that the
customer is agreeing to an automatic renewal subscription or purchasing agreement.

This bill would impose similar requirements for any automatic renewal offer made over
the telephone or on an Internet Web page.

(This analysis reflects author’s amendments to be offered in committee.)
BACKGROUND

Current consumer protection statutes do not address automatic renewal clauses or

provisions in subscriptions or purchasing agreements. Senate Bill 340 is intended to

close this gap in the law.

When some businesses began using automatic renewals for subscriptions and purchase

agreements for products and services, consumer complaints began to surface regarding
those automatic renewals. Consumers complained that they were unaware of and had

(more)
Case 2:19-cv-01217-R-GJS Document 10 Filed 03/14/19 Page 5of12 Page ID #:61

SB 340 (Yee)
Page 2 of 7

not requested the automatic renewals until they either received a bill or a charge on
their credit card.

An example of this problem is illustrated by the Time, Inc. (Time) case. After receiving
numerous consumer complaints, the Attorneys General of 23 states, including
California, launched an investigation into Time’s automatic renewal subscription offers.
In 2006, the investigation resulted in a settlement agreement between the Attorneys
General and Time that includes a number of reforms to automatic renewals that Time
sends to their customers. Those reforms include, among others, expanded disclosure
requirements and customers’ affirmative consent to automatic renewals. (See Comment
2 for details.)

HA ISTI LA

Existing law, the Unfair Competition Law (UCL), provides that unfair competition
means and includes any unlawful, unfair, or fraudulent business act or practice and
unfair, deceptive, untrue or misleading advertising, and any act prohibited by the False
Advertising Act (FAA). (Bus. & Prof. Code Sec, 17200 et seq.)

Existing law, the FAA, includes the following:

¢ prohibits any person with the intent, directly or indirectly, to dispose of real or
personal property, to perform services, or to make or disseminate or cause to be
made or disseminated to the public any statement concerning that real or personal
property that is untrue or misleading and known or should be known to be untrue
or misleading; and

e prohibits any person from making or disseminating any untrue or misleading
statement as part of a plan or scheme with the intent not to sell that personal
property or those services at the stated or advertised price. (Bus. & Prof. Code Sec.
17500.)

Existing law provides that any violation of the FAA is a misdemeanor punishable by
imprisonment in the county jail not exceeding six months, or by a fine of $2,500, or by
both. (Bus. & Prof. Secs. 17500, 17534.)

Existing law provides that any person who violates any provision of the FAA is liable
for a civil penalty not to exceed $2,500 for each violation that must be assessed and
recovered in a civil action by the Attorney General or by any district attorney, county
counsel, or city attorney. (Bus. & Prof. Code Sec. 17536.)

Existing law provides that a person who has suffered injury in fact and has lost money
or property as a result of unfair competition may bring a civil action for relief. (Bus, &
Prof. Code Sec. 17204.)

Existing law provides for injunctive relief, restitution, disgorgement, and civil penalties.
(Bus. & Prof. Code Sees. 17203, 17206.)
Case 2:19-cv-01217-R-GJS Document 10 Filed 03/14/19 Page 6o0f12 Page ID #:62

SB 340 (Yee)
Page 3 of 7

This bill would require all printed marketing materials containing an offer with an
automatic renewal term to comply with the following: the customer’s agreement to the
automatic renewal offer must be obtained in accordance with either (1) or (2) below so
that the customer is given the opportunity to expressly consent to the offer:

1. All automatic renewal offer terms must appear on the order form in
immediate proximity to the area on the form where the customer selects the
subscription or purchasing agreement billing terms or where the subscription or
purchasing agreement billing terms are described; the order form must clearly and
conspicuously disclose that the customer is agreeing to an automatic renewal
subscription or purchasing agreement; and the automatic renewal offer terms must
appear on materials that can be retained by the customer.

2. Both of the following:

a. on the front of the order form, the marketing materials must (i) refer to the
subscription or purchasing agreement using the term “automatic renewal” or
“continuous renewal,” (ii) clearly and conspicuously state that the customer is
agreeing to the automatic renewal, and (iii) specify where the full terms of the
automatic renewal offer may be found; and

b. the marketing materials must clearly and conspicuously state the automatic
renewal offer terms presented together preceded by a title identifying them
specifically as the “Automatic Renewal Terms,” “Automatic Renewal Conditions,”
“Automatic Renewal Obligations,” or “Continuous Renewal Service Terms,” or
other similar description.

This bill would require all marketing materials that offer an automatic renewal, when
viewed as a whole, to clearly and conspicuously disclose the material terms of the
automatic renewal offer and must not misrepresent the material terms of the offer.

This bill would require an automatic renewal to clearly and conspicuously describe the

cancellation policy and how to cancel, including, but not limited to, a toll-free telephone
number, if available, telephone number, postal address, or electronic mechanism on the
Internet Web page or on the publication page of the printed materials.

This bill would require, in any automatic renewal offer made over the telephone, a
business to clearly and conspicuously state the automatic renewal terms prior to
obtaining a customer’s consent and payment information. The business must obtain a
clear affirmative statement from the customer agreeing to the automatic renewal offer
terms and must send a written acknowledgement that contains the toll-free number, if
available, telephone number, postal address, or electronic mechanism for cancellation.

This bill would require, in any automatic renewal offer made on an Internet Web page,
the business to clearly and conspicuously disclose the automatic renewal offer terms
prior to the button or icon on which the customer must click to submit the order. In any
automatic renewal offer made on an Internet Web page where the automatic renewal
terms do not appear immediately above the submit button, the customer must be
required to affirmatively consent to the automatic renewal offer terms. The automatic
Case 2:19-cv-01217-R-GJS Document 10 Filed 03/14/19 Page 7 o0f12 Page ID #:63

SB 340 (Yee)
Page 4 of 7

renewal terms must be preceded by a title identifying them as the “Automatic Renewal
Terms,” “Automatic Renewal Conditions,” “Automatic Renewal
Obligations,”“ Continuous Renewal Service Terms,” or other similar description.

This bill would require, in any automatic renewal offer, a business to clearly and
conspicuously state the automatic renewal offer terms and obtain the customer’s
affirmative consent to those terms before fulfilling any subscription or purchasing
agreement on an automatic renewal basis and all marketing materials that offer an
automatic renewal subscription or purchasing agreement must clearly and
conspicuously display the cancellation policy and how to cancel.

This bill would provide that no business may represent that a product is “free” if the
cost of the product is incorporated in the price of the accompanying item purchased
under automatic renewal conditions.

This bill would provide that a violation of the bill’s provisions would not be a crime,
but all applicable civil remedies would be available.

This bill would define key terms, including “automatic renewal” and “automatic
renewal terms.” (See Comment 4.)

COMMENT

1. Stated need for the bill

The author writes:

It has become increasingly common for consumers to complain about unwanted
charges on their credit cards for products or services that the consumer did not
explicitly request or know they were agreeing to. Consumers report they believed
they were making a one-time purchase of a product, only to receive continued
shipments of the product and charges on their credit card. These unforeseen
charges are often the result of agreements enumerated in the “fine print” on an
order or advertisement that the consumer responded to. The onus falls on the
consumer to end these product shipments and stop the unwanted charges to their
credit card.

A widespread instance of these violations resulted in the 2006 Time, Inc. case, in
which Time settled a multi-state investigation into its automatic renewal offers and
solicitations. The states launched their probe after receiving complaints from
consumers that Time was billing them or charging their credit cards for unwanted
magazine subscriptions. The states’ investigation found that these mail solicitations
misled some consumers into paying for unwanted or unordered subscriptions.
Case 2:19-cv-01217-R-GJS Document 10 Filed 03/14/19 Page 80f12 Page ID #:64

SB 340 (Yee)
Page 5 of 7

2. Time’s Assurance of Voluntary Compliance or Discontinuance (Assurance) with
Attorneys General; SB 340 modeled after the Assurance

The Attorneys General of 23 states (States), including California, investigated Time’s
automatic renewal subscription offers. Time publishes over 150 magazines worldwide,
including Time, People, Sports Illustrated, This Old House, Entertainment Weekly,
Fortune, and Popular Science. Time required customers to notify it if they did not want
a subscription renewal; otherwise Time charged customers’ credit cards or billed
customers. The automatic renewal terms replaced “the industry's prior practice of
offering limited-term subscriptions that were renewed at the Customer's affirmative
election.” The States investigated:

[W]hether the [automatic renewal] terms were clearly and adequately disclosed;
whether the Customer was given an opportunity to expressly consent to the offer;
whether the Customer was likely to believe the purchase was for a limited-term
subscription, rather than an automatically renewed subscription; whether
Customers were subsequently informed of the activation of an Automatic Renewal,
and, if so, the manner in which they were so informed; the manner by which
Customers were billed or charged; and how Time sought to collect payments for
charges resulting from an Automatic Renewal. (Matters Investigated set forth in the
Assurance.)

As a result of the investigation, in 2006, the States reached a settlement agreement ~ the

Assurance - with Time. In the Assurance, Time agreed to:

° provide clear and conspicuous disclosures to consumers concerning all the material
terms for automatic subscription renewals and, for the next five years, provide
consumers the option to affirmatively choose an automatic renewal option and Time
will send those consumers who have chosen an automatic subscription renewal
written reminders, including information on the right and procedure to cancel;

e honor all requests to cancel subscriptions as soon as reasonably possible and to
provide refunds to consumers charged for magazines they did not order;

e stop mailing solicitations to consumers for subscriptions that resemble bills,
invoices, or staternents of amounts due; and

¢ not submit unpaid accounts of automatic renewal customers for third party
collection.

Time also agreed to refund to customers up to $4.3 million, which included up to
5828,463 to 20,238 eligible California consumers, approximately $41 per consumer.
Senate Bill 340 is modeled in large part after the Assurance.

3. Remedies available under the bill

Senate Bill 340 would provide that a violation of its provisions would not be a crime,
but all applicable civil remedies would be available.
Case 2:19-cv-01217-R-GJS Document 10 Filed 03/14/19 Page 9of12 Page ID #:65

SB 340 (Yee)
Page 6 of 7

Under the FAA, any person who violates any provision of the FAA is liable for a civil
penalty not to exceed $2,500 for each violation that must be assessed and recovered ina
civil action by the Attorney General or by any district attorney, county counsel, or city
attorney. Under the UCL, a private party may bring a civil action for injunctive relief

and/or for restitution of profits that the defendant unfairly obtained from that Party.

However, the party must have suffered injury in fact and lost money or property.
4. Key term fined

This bill would define the following key terms:

a. “Automatic renewal” would mean a plan or agreement in which a subscription

or purchasing agreement is automatically renewed at the end of a definite term for a

subsequent term.

b. “Automatic renewal offer terms” would mean the following clear and

conspicuous disclosure:

e that the subscription or purchasing agreement will continue unless the customer
notifies the business to stop;

e that the customer has the right to cancel;

e that the customer will be billed, credit card charged, or other appropriate
description of the payment method depending on the method described to the
customer, or chosen by the customer on the front of the order form, and that the
bill, charge, or other payment method will take place before the start of each new
automatic renewal term;

e the length of the automatic renewal term or that the renewal is continuous,
unless the length of the term is chosen by the customer;

e that the price paid by the customer for future automatic renewal terms may
change; and

¢ the minimum purchase obligation, if any.

c. “Clear and conspicuous” or “clearly and conspicuously” would mean a statement

or communication, written or oral, presented in a font, size color, location, and

contrast against the background in which it appears, compared to the other matter
which is presented, so that it is readily understandable, noticeable, and readable.

d. “Marketing materials” would include any offer, solicitation, script, product

description, publication, or other promotional materials, renewal notice, purchase

order device, fulfillment material, or any agreement for the sale or trial viewing of
products that are delivered by mail, in person, television or radio broadcast, e-mail,

Internet, Internet Web page, or telephone device, or appearing in any newspaper or

magazine or on any insert thereto, or Internet link or pop-up window.

5. Recording of telephone automatic renewal offers

Assembly Bill 88 (Corbett, Ch. 77, Stats. 2003) incorporated into state law a rule adopted
by the Federal Trade Commission intended to protect consumers from “abusive”
telemarketing practices. The rule requires, among other things, that telemarketers make
Case 2:19-cv-01217-R-GJS Document 10 Filed 03/14/19 Page 10 0f 12 Page ID #:66

SB 340 (Yee)
Page 7 of 7

and maintain an audio recording of all telephone solicitations, (Telemarketing Sales
Rule, 16 C.F.R. Part 310, 310.4(a)(6)(i), and 310.5(a)(5), effective March 31, 2009.)

The author may want to consider requiring that telephone automatic renewal offers be
audio recorded and that the recording be maintained.

6. Author’s amendments

On page 3, line 17, insert:

(c) “Continuous renewal” means a plan or arrangement in which a subscription or
purchasing agreement is continuously renewed until the customer cancels the
renewal.

On page 3, line 19, delete (c) and insert (d).

On page 3, line 34, delete (d) and insert (e).

On page 3, line 36, delete (e) and insert (f).

On page 4, line 4, insert (f).

On page 4, line 5, insert:

(g) All automatic renewal provisions in this article shall apply to continuous renewals.

Support: California Public Interest Research Group; Consumer Federation of
California; American Federation of State, County and Municipal Employees; California
Alliance for Consumer Protection
Opposition: None Known

HISTORY

Source: Author

Related Pending Legislation: None Known
Prior Legislation: None Known

 

RERKEREEEE I
Case 2,19-cv-01217-R-GJS Document 10 Filed 03/14/19 Page 110f12 Page ID #:67

 

 

 

1 || Brianna Rivera, et al. v. BrainFM, Inc., et al
2 || USDC of Central District of California - CASE NO.: 2:19-CV-1217 R (GJ SX)
3
4
; CERTIFICATE OF SERVICE
6
7 ws , ,
3 I declare that I am a citizen of the United States, employed in the County of
San Francisco, California, over the age of eighteen years, and not a party to the
9
within cause. My business address is 44 Montgomery Street, Suite 3100, San
10
Francisco, CA 94104
11
On the date last shown below, I served the foregoing
12
13
REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT
14
BRAINFM, INC.’S MOTION TO DISMISS
15
16 , sae ;
On the interested partied in said action:
17
18
Scott J. Ferrell, Esq.
19 | PACIFIC TRIAL ATTORNEYS
209 || A Professional Corporation
4100 Newport Place Drive, Suite 800
21 Newport Beach, CA 92660
22 || Telephone: (949) 706-6464
a Email: SFerrell@pacifictrialattorneys.com
24 || in the manner set forth below.
25
26 x__(VIA U.S. MAIL) I placed for collection and deposit in the U.S. mail, copies
of the above document(s) at 44 Montgomery St., Suite 3100, San Francisco, CA
27 94104, in a sealed envelope, addressed as above. I am readily familiar with the
28 || practice of LECLAIRRYAN LLP for the collection and process of correspondence
l
CERTIFICATE OF SERVICE

QNK1709R7~1

 
Case 2;19-cv-01217-R-GJS Document 10 Filed 03/14/19 Page 12 0f 12 Page ID #:68

for mailing with the U.S. Postal Service. In accordance with the ordinary course of
business, the above documents would have been deposited for first-class delivery
on same day, with postage thereon fully prepaid

I certify and declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct and that this declaration was

executed on March 14, 2019 at San Francisco, California.

By “
dy/M. Olson

oc 0 MON OO OUWw Ot

Pomme pm meh
“sa NA wm Sf WwW PNY KS BG

 

NM NM NY KN NM KY NY NK Se
a A wm Bb Ww WH S| S&S WO Cc

 

ho
co

2
CERTIFICATE OF SERVICE

QNAL700R7.1

 
